SHARP, W., J.
McGill appeals from a final order of the Unemployment Appeals Commission which affirmed the decision of the appeals referee. The referee determined that McGill was not entitled to unemployment compensation benefits because his conduct as an employee rose to the level of willful disregard of his duties and obligations owed his employer, as defined by section 443.101(l)(a), Florida Statutes. We affirm.
This is another case that is essentially unreviewable at the District Court of Appeal level because there is no transcript of the hearing before the appeals referee. In this situation, McGill cannot establish error.1 Nor is there any basis in this case to shift the responsibility for the absence of a transcript to appellee. Without a transcript, in a case like this which hinges on the resolution of disputed factual matters, the appellant’s case cannot but fail.
AFFIRMED.
PALMER and ORFINGER, R.B., JJ., concur.

. Fryburg v. Unemployment Appeals Commission, 799 So.2d 281 (Fla. 5th DCA 2001); Estrada v. Unemployment Appeals Commission, 693 So.2d 1091 (Fla. 5th DCA 1997).